DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	Applicant’s claim to priority of provisional application 61/409,775 (Pro ‘775) filed November 3, 2010 is acknowledged. Pro ‘775 does not appear to provide support for independent claims 19 and 52. For example, Pro ‘775 is silent to applying a pressure of less than about 40 MPa. While Pro ‘775 does teach applying a low pressure, the pressures taught are 5-10 MPa (page 5 line 7), 5 to 20 MPa (page 6 line 7), and 0 to 2 MPa (page 6 line 22). None of these teachings encompass the range of less than about 40 MPa instantly claimed. Pro ‘775 is also silent to the instantly claimed sintering temperature and time, the d50 of the metal powder, the softening point of the binder, the amount of binder in the paste, and the solvent being present in an amount sufficient to dissolve at least the binder. Therefore, Pro ‘775 does not provide support for the instant claims. 
The effective filing date of the below examined claims is November 2, 2011, which is the filing date of the parent application 13/287,820.
Claim Status
Claims Filing Date
August 12, 2022
Amended
52
Cancelled
1-19, 22-25, 31-36, 42-49
Under Examination
20, 21, 26-30, 37-41, 50-53


Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejection is withdrawn due to claim amendment:
Claim 39 lines 1-3 “the transferred film is released from the polymer, glass, metal, paper, or ceramic substrate during the lamination process”. 
Response to Arguments
Wasulko in view of Lu and Itano
Applicant’s arguments, see Remarks pg. 10 paras. 3-4, filed August 12, 2022, with respect to Wasulko in view of Lu and Itano have been fully considered and are persuasive.  The rejection of Wasulko in view of Lu and Itano has been withdrawn. 
	The applicant persuasively argues Itano teaches binder resin of 5 to 50 parts by mass based on 100 parts by mass ([0018]), which does not read on the amended claim 1 limitation of 0.1 to 0.8 wt% binder in the paste (Remarks pg. 10 paras. 3-4).
Wasullko in view of Zhang and Garbar
Applicant's arguments filed August 12, 2022 with respect to Wasulko in view of Zhang and Garbar have been fully considered but they are not persuasive.
	The applicant argues that Garbar is nonanalogous art (Remarks pg. 6 para. 4) as supported by the PTAB decision in US App No. 13/287,820 (Remarks pg. 7 para. 3) where applicant’s invention is in the field of endeavor of films of metal particle adhesives and Garbar is in the field of endeavor of conductive inks (Garbar [0024], [0051]) (Remarks pg. 7 para. 4) and Garbar is not reasonably pertinent to applicant’s problem of a method of attachment utilizing a low temperature film of metal particles (Remarks pg. 8 para. 1).
	The examiner respectfully disagrees. In the now withdrawn rejection of Wasulko in view of Garbar as evidenced by PubChem and Wasulko in view of Garbar and Lu as detailed on pages 26-30 of the September 10, 2021 Final Rejection, Garbar is relied on to teach the film composition and the pressure and temperature for bonding.  Similarly, in US App No. 13/287,820 the October 30, 2017 Final Rejection on page 3 relies on Garbar to teach the d50 of the particles, the softening point of the binder, and the respective amounts of metal powder and binder. In contrast, the pending rejection relies on Garbar to teach the binder softening point and amount. Zhang teaches the film composition and pressure and temperature of bonding (Zhang abstract, II. Experimental Procedures paras. 1-2, 4, Figs. 3(a), 4, Table I). 
	Conductive adhesives (i.e. applicant’s invention and Zhang’s) and conductive inks (i.e. Garbar) have similarities such as forming conductive pathways, attaching to a substrate, and substantially similar processing temperatures driven by the substrate material and/or components placed on the substrate. Applicant’s invention, Zhang, and Garbar are in the same field of endeavor of silver powder compositions that sinter at low temperature, such as 240°C (applicant’s specification 6:8-22, 14:9-10; Zhang Fig. 3(a), Table I; Garbar [0012], [0023], [0052], [0054]). In Garbar the composition is printed, evaporated (i.e. dried), then sintered such that the resulting coating is adhered to the surface (Garbar [0011]). Similarly, in Wasulko in view of Zhang the composition is printed and cured (i.e. dried) (Wasulko 2:35-51) then sintered (Zhang II. Experimental Procedure para. 4) and it also adheres to a surface (Wasulko 2:32-43, Fig. 4; Zhang abstract). As evidenced by Bao (US 2008/0202380), conductive materials can be used in many different applications such as electronic coatings (i.e. the conductive inks of Garbar) and conductive adhesives (i.e. Wasulko and Zhang) (Bao [0002]). Therefore, Garbar is analogous art to Wasulko in view of Zhang and is proper for use in an obviousness rejection. MPEP 2141.01(a)(I).
Wasulko in view of Lu, Minoru, and Auerbach as evidenced by PVA Safety Data Sheet and PVB Safety Data Sheet
Applicant's arguments filed August 12, 2022 with respect to Wasulko in view of Lu, Minoru, and Auerbach as evidenced by PVA Safety Data Sheet and PVB Safety Data Sheet have been fully considered but they are not persuasive.
	The applicant argues the binder of Lu keeps the paste together (Lu [0030]), whereas the liquid flux of Minoru dissolves and removes oxides from the metal particle surface (Minoru [0032]), such that one of ordinary skill in the art would not have found the disclosure of Minoru relevant to the amount of binder in Lu (Remarks pg. 11 paras. 5-6).
	The examiner respectfully disagrees. Minoru teaches it is known in the art that electrically and thermally conductive pastes are obtained by dispersing metal powder in liquid thermosetting resin to form an electrically and thermally conductive coating by curing (Minoru [0002]). The primary function of the resin is to disperse the metal powder in the paste and not hinder particle contact (i.e. electrical and thermal conductivity) upon curing. Similarly, in Lu the binder enables unhindered densification of the powder (Lu [0032]).  
In Minoru the liquid flux comprises a base resin (i.e. binder) and a solvent (i.e. thinner) (Minoru [0027]), where a base resin such as a synthetic resin usually does not have the action of oxide removal ([0032]). Therefore, while the function of oxide removal is present in the liquid flux of Minoru it is not a necessitated function of the base resin (i.e. binder).
	The applicant argues amended claim 52 recites the binder comprises 0.1 to 0.8 wt% of the paste, whereas Minoru discloses a broader range of liquid flux concentration (Remarks pg. 12 para. 1).
	The examiner respectfully disagrees. Minoru in view of Lu teaches a paste with up to 20% by weight binder and thinner (Lu [0032]) where the solvent (i.e. thinner) is 20 to 99.99% by weight (Minoru [0031]). Therefore, the paste comprises up to 16% by weight of binder. In the case where the claimed ranges or amounts “overlap or lie inside that taught by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). Evidence to overcome the prima facie case of obviousness, such as establishing the criticality of the claimed range over the teachings of the prior art, has not been presented. MPEP 2144.05(III) and 716.02(d)(II).
New Grounds
	In light of claim amendment and upon further consideration, a new grounds of rejection is made in view of Wasulko, Lu, and Hendrickson.
Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 52, 53, 27, 28, 37-39, 41, and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasulko (US 5,049,434) in view of Zhang (Zhang et al. Pressure-assisted low-temperature sintering of silver paste as an alternative die-attach solution to solder reflow. IEEE Transactions on Electronics Packaging Manufacturing, Vol. 25, No. 4, October 2002, 279-283.) and Garbar (US 2005/0238804).
Regarding claim 52, Wasulko teaches a method of attaching electrically conductive adhesives held on a carrier film to a device substrate (i.e. a method for attachment) (1:13-24) comprising screen printing adhesive on a carrier film (i.e. applying a film to a substrate), partially curing the adhesive to form a tacky film (i.e. drying the film on the substrate) (2:35-51), superimposing the film over the device substrate, transferring the adhesive to the substrate via a suitable degree of low pressure and possibly heat (i.e. transferring the film by a lamination process directly from the substrate to a substrate which will subsequently receive one or more components, wherein the dried film is in contact with the substrate during lamination to the substrate which will subsequently receive one or more components) (2:52-68, 5:12-31 and Figs. 1-3), stripping the carrier film from the adhesive, and bonding surface mounted deices (e.g. semiconductor devices) to the adhesive sites (i.e. placing one or more components on the transferred film to form an assembly) (5:32-43 and Fig. 4), where the adhesive is conductive and comprises about 2 to 90% conductive material such as silver in a binder (i.e. a film of metal particles where the metal powder comprises 30 to 95 wt%) (4:38-62) and the support film is paper of thermoplastic polymer (i.e. the substrate is polymeric or paper) (4:1-8). 
Wasulko is silent to the film composition and the pressure and temperature used for bonding the component comprising a die on the film to form an assembly. 
Zhang teaches pressure-assisted low-temperature sintering of silver paste (abstract) of metal paste of C1075 from Heraeus comprising organic components, solvents, and binders (II. Experimental Procedures paras. 1-2) with a particle size of less than 10 um (i.e. a metal powder having a d50 of 0.001 to 10 micrometers) (Fig. 3(a)) where the additives have a softening point of less than about 150°C (Fig. 4) that is sintered at 240°C (i.e. sintering at a temperature of about 175 to about 400°C) under a pressure of 40 MPa (i.e. applying a pressure of less than about 40 MPa) (Table I) for 5 minutes (i.e. sintering for about 0.25 seconds to about 30 minutes) (II. Experimental Procedure para. 4).
Wasulko in view of Zhang is silent to the binder softening point and amount.
Garbar teaches a coating of metal nano-powders mixed with a solvent and binder ([0010], [0011], [0015]) with 1 to 50 wt% metal nano powder (i.e. a metal powder comprising 30 to 95 wt% of a paste) ([0012]) of a metal such as silver ([0021], [0031]) and 0 to 3 wt% binder (i.e. the binder comprising 0.1 to 0.8 wt% of the paste) selected from ethyl cellulose (i.e. a binder having a softening pint between about 90 and 170°C; PubChem pg. 7 section 4.2.5. Density, softening point of 100 to 130°C) ([0014]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed for the paste of Zhang to include 0 to 3 wt% binder of ethyl cellulose because it aids in forming a homogenized solution (Garbar [0011], [0015]).  
Wasulko in view of Zhang and Garbar teaches transferring an adhesive substrate via a suitable degree of low pressure and possibly heat and allow stripping of the carrier film (Wasulko 2:52-68, 5:12-31, Figs. 1-3) where the adhesive has a composition, including metal powder particle size and binder (Zhang Abstract, II. Experimental Procedures paras. 1, 2, 4, Fig. 4; Garbar [0010]-[0012], [0014], [0015], [0021], [0031]) that is substantially similar to that claimed. It appears that the process of the prior art is substantially similar to that claimed, including the low pressure and heat applied during the transfer process. Generally, differences in concentration or temperature (i.e. transferring at about 50 to about 175°C and about 0.05 to about 3 MPa) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A). Evidence indicating criticality has not been presented. MPEP 716.02(d)(II).
Regarding claim 53, Garbar teaches a binder of ethyl cellulose (i.e. a resin) ([0014]).
Regarding claims 27 and 28, Wasulko in view of Zhang and Garbar teach silver particles (Wasulko 4:52-55; Zhang II. Experimental Procedures para. 1, III. Results and Discussion A. Characterization of Silver Pastes; Garbar [0021], [0031]).
Regarding claim 37, Wasulko teaches a suitable release layer to allow for subsequent detaching of the adhesive (2:35-51, 3:58-68, 4:9-46, 5:44-52, Figs. 5-7 release liner 13a).
Regarding claim 38, Wasulko teaches a silicone release layer (4:9-62).
Regarding claim 39, Wasulko teaches stripping the carrier film from the adhesive (5:32-43, Fig. 4).
Regarding claim 41, Wasulko teaches a polyester resin support film (4:1-8).
Regarding claim 50, Wasulko teaches applying the process to a conventional lead frame (5:44-52, Figs. 5-7).
Claims 26 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasulko (US 5,049,434) in view of Zhang (Zhang et al. Pressure-assisted low-temperature sintering of silver paste as an alternative die-attach solution to solder reflow. IEEE Transactions on Electronics Packaging Manufacturing, Vol. 25, No. 4, October 2002, 279-283.) and Garbar (US 2005/0238804) as applied to claim 52 above, and further in view of Lu (US 2009/0162557).
Regarding claim 26, Wasulko in view of Zhang and Garbar are silent to the metal particles being coated or capped.
Lu teaches in nanosilver particles used in a paste which includes a dispersant to disperse the silver particles and prevent agglomeration ([0030], Fig. 1) where the dispersant associates a polar head group with the surface of nanosilver particles by hydrogen bonding or other means and the hydrophobic tail serves to space adjacent particles apart from one another and prevent agglomeration ([0031], Fig. 1).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Wasulko in view of Zhang and Garbar to include a dispersant that associates with the silver particles because it spaces apart the silver particles preventing agglomeration, where agglomeration leads to low solid loading and interconnections with poor electrical, thermal, or mechanical properties (Lu [0031]).
Regarding claim 40, Wasulko is silent to a direct bonded copper (DBC) substrate, silicon wafer substrate, heat spreader substrate, or piezoelectric substrate.
Lu teaches bonding onto a directed bond copper (DBC) substrate ([0064], [0081]).
It would have been obvious to one of ordinary skill in the art before the invention as claimed was made in the process of Wasulko to a direct bonded copper (DBC) substrate because the process of Wasulko eliminates the need for the assembler to apply wet adhesive, which can result in improper handling and use and waste of material, and it allows for a means of easily placing the adhesive in the directed locations on the devices substrate (Wasulko 2:19-32).
Claims 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasulko (US 5,049,434) in view of Zhang (Zhang et al. Pressure-assisted low-temperature sintering of silver paste as an alternative die-attach solution to solder reflow. IEEE Transactions on Electronics Packaging Manufacturing, Vol. 25, No. 4, October 2002, 279-283.) and Garbar (US 2005/0238804) as applied to claim 52 above, and further in view of Joslin (US 4,906,596).
Regarding claims 29 and 30, Wasulko in view of Zhang and Garbar teaches silver paste comprising organic components, solvents, and binders (Zhang abstract, II. Experimental Procedures paras. 1-2), but is silent to a dispersant additive and the respective amount.
Joslin teaches an adhesive composition for attaching integrated circuit devices to substrates (1:15-18) comprising a paste with at least 0.2 and no more than about 3% by weight of fatty-acid based surfactant (i.e. a dispersant that is a fatty acid) as a coating on the metal that is selected from amines of fatty acids (i.e. amines) (5:63-68, 6:1-33).
It would have been obvious to one of ordinary skill in the art before the invention as claimed was made to add at least 0.2 and no more than 3% by weight of a dispersant because it provides the paste with suitable dispersion stability while still achieving the necessary burn-out of the organic medium during firing (Joslin 5:63-68, 6:10-18). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 40 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasulko (US 5,049,434) in view of Zhang (Zhang et al. Pressure-assisted low-temperature sintering of silver paste as an alternative die-attach solution to solder reflow. IEEE Transactions on Electronics Packaging Manufacturing, Vol. 25, No. 4, October 2002, 279-283.) and Garbar (US 2005/0238804) as applied to claim 52 above, and further in view of Sheyon (US 5,030,308).
Regarding claims 40 and 51, Wasulko is silent to the substrate which will subsequently receive one or more components being a silicon wafer.
Sheyon teaches a method of bonding a semiconductor chip to a substrate (1:11-12) using an adhesive for chip bonding, where chip designates a semiconductor silicon wafer (2:18-68, 3:50-65, 4:38-50, 5:10-32).
It would have been obvious to one of ordinary skill in the art before the invention as claimed was made to apply the process of Wasulko to a silicon wafer because it allows for the advantageous dicing of the semiconductor wafer while it is one the adhesive with removal of the adherent adhesive in the tacky state and subsequent placement (Sheyon 1:46-51).
Claims 52, 20, 21, 26-28, 37-41, and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasulko (US 5,049,434) in view of Lu (US 2009/0162557), Minoru (JP 2010-131669 machine translation), and Auerbach (US 2006/0197222) as evidenced by PVA Safety Data Sheet and PVB Safety Data Sheet.
Regarding claim 52, Wasulko teaches a method of attaching electrically conductive adhesives held on a carrier film to a device substrate (i.e. a method for attachment) (1:13-24) comprising screen printing adhesive on a carrier film (i.e. applying a film to a substrate), partially curing the adhesive to form a tacky film (i.e. drying the film on the substrate) (2:35-51), superimposing the film over the device substrate, transferring the adhesive to the substrate via a suitable degree of low pressure and possibly heat (i.e. transferring the film by a lamination process directly from the substrate to a substrate which will subsequently receive one or more components, wherein the dried film is in contact with the substrate during lamination to the substrate which will subsequently receive one or more components) (2:52-68, 5:12-31 and Figs. 1-3), stripping the carrier film from the adhesive, and bonding surface mounted deices (e.g. semiconductor devices) to the adhesive sites (i.e. placing one or more components on the transferred film to form an assembly) (5:32-43 and Fig. 4), where the adhesive is conductive and comprises about 2 to 90 wt% conductive material such as silver in a binder (i.e. a film of metal particles where the metal powder comprises 39 to 95 wt%) (4:38-62) and the support film is paper of thermoplastic polymer (i.e. the substrate is polymeric or paper) (4:1-8). 
Wasulko is silent to the film composition and the pressure and temperature used for bonding the component comprising a die on the film to form an assembly. 
Lu teaches a material used for interconnecting electronic devices (i.e. a method for attachment) ([0003], [0011]) comprising very fine conductive metal particles most preferably on the order of 1-60 nm (i.e. 0.001-0.06 um) in a solder paste such that it can be processed by dispensing, stencil/screen printing, etc. (i.e. a metal powder having a d50 range of 0.001 to 10 micrometers. The teaching in Lu is directed to the most preferred particle size such that all the particles in Lu fall within the taught range. Particles within a range of 1-60 nm necessarily have a d50 also within this range. Therefore, the d50 of the particle size taught by Lu overlaps with that instantly claimed.) ([0008], [0025])  of a preferred metal of silver ([0026] and [0027]) that is sintered at relatively low temperatures on the order of 300°C for 1-30 minutes  (i.e. sintering the assembly at a temperature of about 175 to about 400°C for about 0.25 seconds to about 30 minutes) ([0011], [0037]) and a pressure of 1-10MPa  (i.e. applying a pressure from about 0.5 to about 40 MPa to the assembly) ([0040]) where the paste includes a dispersant, binder, and thinner with the total binder and thinner being up to 20% (i.e. a binder and thinner of up 20% by weight indicates a metal powder of at least 80% by weight. A binder and thinner of up to 20% by weight reads on the binder being up to 20% by weight because the thinner is optional ([0030]). This results in a metal powder amount (i.e. at least 80% [0030]) and a binder amount (i.e. up to 20% [0030]) that overlap with the ranges instantly claimed) ([0030]-[0032]), the binder prevents paste cracking during the handling and dry processing ([0030]) with a preferred binder being a low boiling point organic that enables unhindered densification of the powder at up to 300°C such as terpineol (boiling point of 220°C), polyvinyl alcohol (PVA), and polyvinyl butyral (PVB) ([0032]) (i.e. a binder having a softening point between 90 and 170°C. The PVA Safety Data Sheet teaches PVA has a melting point of 230-240°C (9. Physical and chemical properties). The PVB Safety Data Sheet teaches PVB has a melting point of >110°C (9. Physical and chemical properties). The softening point for a material occurs below the melting or boiling point. Therefore, the softening point of terpineol, PVA, and PVB is below the respectively taught boiling and melting points. This temperature range overlaps with the instantly claimed softening point.), and the paste can be formed in a preform then used for further application ([0042]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Wasulko to use the silver paste of Lu because it reduces the bonding temperature and reduces the need for high applied pressure, making it possible to use existing hybrid microelectronics processing techniques and fabrication equipment, enabling mass manufacturing of such components, achieving denser interconnections since sintering occurs more uniformly throughout the composition (Lu [0003], [0009]) and it achieves effective bonding at lower temperature without the need for extended processing times (Lu [0010]).
It would have also been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to use the material and process of Lu in the attachment process of Wasulko because the material and process of Lu are for attaching devices (Lu [0003], [0011]) and can be used as a preform (Lu [0042]) where the process of Wasulko eliminates the need for the assembler to apply wet adhesive, which can result in improper handling and use and waster of material, and it allows for a means of easily placing the adhesive in the desired locations on the device substrate (Wasulko 2:19-32).
Lu teaches a combined amount of binder and thinner of up to 20% by weight ([0032]), but is silent to the amount of binder and thinner individually.
Minoru teaches a paste-like bonding agent (Abstract) for the adhesion of chip components to substrates ([0002]) comprising metal particles and a liquid flux ([0009]) where the liquid flux comprises 20 to 99.99% by weight of solvent with the balance being effective components ([0031]). This results in an amount of effective components of 0.01 to 80% by weight (i.e. the balance or remainder of the liquid flux that is not solvent).
 It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Lu for the thinner to comprise 20 to 99.99% of the total amount of binder and thinner because this amount of thinner allows an increase in the viscosity of the mixture such that coatability is not deteriorated without decreasing the amount of effective component (i.e. binder) present such that the bonding property may be reduced (Minoru [0031]). The combined teachings of Lu and Minoru read on the paste comprising up to 20% by weight binder and thinner, where the binder and thinner comprises 20 to 99.99% thinner and the remainder  binder. This results in the paste comprising up to 16% by weight of binder. In the case where the claimed ranges or amounts “overlap or lie inside that taught by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Wasulko teaches the transferring process of the film to the substrate is performed via a suitable degree of low pressure and heat (2:52-68, 5:12-31), but is silent to the applied temperature and pressure.
Auerbach teaches a lamination process to place a film for boding a component to a substrate ([0021]) at a temperature of 100 to 250°C and pressure of 1 to 10 bar (0.1 to 1 MPa), where the precise process parameters of the lamination process (i.e. pressure and temperature) depend on the material of the film ([0022]).
It would have been obvious to one of ordinary skill in the art before the invention as claimed was made in the process of Wasulko in view of Lu to laminate at 100 to 250°C and 1 to 10 bar (0.1 to 1 MPa) because it forms a close and permanent contact between the film and substrate, which prevents penetration of water, such as from a humid atmosphere, to the component (Auerbach [0021], [0022]). Further, Wasulko in view of Lu and Auerbach teaches a lamination process (Wasulko 2:52-68, 5:12-31, Figs. 1-3; Auerbach [0021], [0022]) with a film composition that is substantially similar to that claimed (Lu [0008], [0011], [0025], [0030]), where the process parameters of the lamination process depend on the material of the film (Auerbach [0022]).
Regarding claims 20 and 21, Lu teaches applying a pressure of 1-10 MPa ([0040]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 26, Wasulko is silent to the metal particles being coated or capped.
Lu teaches nanosilver particles are used in a paste which includes a dispersant to disperse the silver particles and prevent agglomeration ([0030] and Fig. 1) where the dispersant associates a polar head group with the surface of nanosilver particles by hydrogen bonding or other means and the hydrophobic tail serves to space adjacent particles apart from one another and prevent agglomeration ([0031] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Wasulko to include a dispersant that associates with the nanosilver particles because it spaces apart the nanoparticles preventing agglomeration, where agglomeration leads to low solid loading and interconnections with poor electrical, thermal, or mechanical properties (Lu [0031]).
Regarding claims 27 and 28, Wasulko in view of Lu teaches the preferred metal or metal alloy is a nanosilver (Wasulko 4:38-62; Lu [0026]-[0030]).
Regarding claim 37, Wasulko teaches a suitable release layer to allow for subsequent detaching of the adhesive (2:35-51, 3:58-68, 4:9-46, 5:44-52, Figs. 5-7 release liner 13a).
Regarding claim 38, Wasulko teaches a silicone release layer (4:9-62).
Regarding claim 39, Wasulko teaches stripping the carrier film from the adhesive (5:32-43 and Fig. 4).
Regarding claim 40, Wasulko is silent to the instantly claimed substrate.
Lu teaches bonding onto a directed bond copper (DBC) substrate ([0064] and [0081]). 
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to apply the process of Wasulko to a direct bonded copper (DBC) substrate because the process of Wasulko eliminates the need for the assembler to apply wet adhesive, which can result in improper handling and use and waster of material, and it allows for a means of easily placing the adhesive in the desired locations on the device substrate (Wasulko 2:19-32).
Regarding claim 41, Wasulko teaches a polyester resin support film (4:1-8).
Regarding claim 50, Wasulko teaches applying the process to a conventional lead frame (5:44-52, Figs 5-7).
Claims 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either one of Wasulko (US 5,049,434) in view of Lu (US 2009/0162557), Minoru (JP 2010-131669 machine translation), and Auerbach (US 2006/0197222) as evidenced by PVA Safety Data Sheet and PVB Safety Data Sheet as applied to claim 52 above, and further in view of Joslin (US 4,906,596).
Regarding claim 29, Wasulko in view of Lu teaches the paste comprises a dispersant (i.e. functional additive), binder, and thinner where the dispersant includes fatty acids (Lu [0030]) that surround the nanosilver particles (Lu [0031] and Fig. 1), but is silent to the amount of dispersant added.
Joslin teaches an adhesive composition for attaching integrated circuit devices to substrates (1:15-18) comprising a paste with at least 0.2 and no more than about 3% by wt of fatty acid-based surfactant (i.e. a dispersant that is a fatty acid) as a coating on the metal (5:63-68 and 6:1-33). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add at least 0.2 and no more than 3% by wt of a dispersant because it provides the paste with suitable dispersion stability while still achieving the necessary burn-out of the organic medium during firing (Joslin 5:63-68 and 6:10-18). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 30, Wasulko in view of Lu teaches the past comprises a dispersant such as a fatty acid (i.e. organic acid) (Lu [0030]).
In the event that it is determined that a fatty acid does not read on an organic acid, then the below rejection is applied.
Wasulko in view of Lu is silent to the dispersant being organic acids, amines, chlorinated diols, brominated diols, and metalorganic compounds.
Joslin teaches an adhesive composition for attaching integrated circuit device to substrates (1:!5-18) comprising a surfactant to provide suitable dispersion stability that is based on a fatty acid and is selected form amines of fatty acids (5:63-68 and 6:1-7).
It would have been obvious to one of ordinary skill in the art before the instant as instantly claimed as made in the process of Wasulko in view of Lu for the dispersant to be an amine of a fatty acid because this is a known composition for a component of a paste that provides suitable dispersion stability (Joslin 5:63-68). The amines of fatty acid surfactants of Joslin performs the same function as the fatty acid dispersant of Lu or preventing agglomeration of metal particles by providing a coating (Joslin 5:63-68 and 6:1-33; Lu [0030], [0031], and Fig. 1). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Claims 40 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasulko (US 5,049,434) in view of Lu (US 2009/0162557), Minoru (JP 2010-131669 machine translation), and Auerbach (US 2006/0197222) as evidenced by PVA Safety Data Sheet and PVB Safety Data Sheet as applied to claim 52 above, and further in view of Sheyon(US 5,030,308).
Regarding claims 40 and 51, Wasulko is silent to the substrate which will subsequently receive one or more components being a silicon wafer.
Sheyon teaches a method of bonding a semiconductor chip to a substrate (1:11-12) using an adhesive is for chip bonding, where chip designates a semiconductor silicon wafer (2:18-68, 3:50-65, 4:38-50, and 5:10-32).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to apply the process of Wasulko to a silicon wafer because it allows for the advantageous dicing of the semiconductor wafer while it is on the adhesive with removal of the adherent adhesive in the tacky state and subsequent placement (Sheyon 1:46-51).
Claims 52, 53, 20, 21, 26-28, 37-41, and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasulko (US 5,049,434) in view of Lu (US 2009/0162557) and Hendrickson (WO 99/20689).
Regarding claim 52, Wasulko teaches a method of attaching electrically conductive adhesives held on a carrier film to a device substrate (i.e. a method for attachment) (1:13-24) comprising screen printing adhesive on a carrier film (i.e. applying a film to a substrate), partially curing the adhesive to form a tacky film (i.e. drying the film on the substrate) (2:35-51), superimposing the film over the device substrate, transferring the adhesive to the substrate via a suitable degree of low pressure and possibly heat (i.e. transferring the film by a lamination process directly from the substrate to a substrate which will subsequently receive one or more components, wherein the dried film is in contact with the substrate during lamination to the substrate which will subsequently receive one or more components) (2:52-68, 5:12-31 and Figs. 1-3), stripping the carrier film from the adhesive, and bonding surface mounted deices (e.g. semiconductor devices) to the adhesive sites (i.e. placing one or more components on the transferred film to form an assembly) (5:32-43 and Fig. 4), where the adhesive is conductive and comprises about 2 to 90% conductive material such as silver in a binder (i.e. a film of metal particles where the metal powder comprises 30 to 95 wt%) (4:38-62) and the support film is paper of thermoplastic polymer (i.e. the substrate is polymeric or paper) (4:1-8). 
Wasulko is silent to the film composition and the pressure and temperature used for bonding the component comprising a die on the film to form an assembly. 
Lu teaches a material used for interconnecting electronic devices (i.e. a method for attachment) ([0003], [0011]) comprising very fine conductive metal particles most preferably on the order of 1-60 nm (i.e. 0.001-0.06 um) in a solder paste such that it can be processed by dispensing, stencil/screen printing, etc. (i.e. a metal powder having a d50 range of 0.001 to 10 micrometers. The teaching in Lu is directed to the most preferred particle size such that all the particles in Lu fall within the taught range. Particles within a range of 1-60 nm necessarily have a d50 also within this range. Therefore, the d50 of the particle size taught by Lu overlaps with that instantly claimed.) ([0008], [0025])  of a preferred metal of silver ([0026] and [0027]) that is sintered at relatively low temperatures on the order of 300°C for 1-30 minutes  (i.e. sintering the assembly at a temperature of about 175 to about 400°C for about 0.25 seconds to about 30 minutes) ([0011], [0037]) and a pressure of 1-10MPa  (i.e. applying a pressure from about 0.5 to about 40 MPa to the assembly) ([0040]) where the paste includes a dispersant, binder, and thinner with the total binder and thinner being up to 20% (i.e. a binder and thinner of up 20% by weight indicates a metal powder of at least 80% by weight. A binder and thinner of up to 20% by weight reads on the binder being up to 20% by weight because the thinner is optional ([0030]). This results in a metal powder amount (i.e. at least 80% [0030]) and a binder amount (i.e. up to 20% [0030]) that overlap with the ranges instantly claimed) ([0030]-[0032]), the binder prevents paste cracking during the handling and dry processing ([0030]) with a preferred binder being a low boiling point organic that enables unhindered densification of the powder at up to 300°C such as terpineol (boiling point of 220°C), polyvinyl alcohol (PVA), and polyvinyl butyral (PVB) ([0032]) (i.e. a binder having a softening point between 90 and 170°C. The PVA Safety Data Sheet teaches PVA has a melting point of 230-240°C (9. Physical and chemical properties). The PVB Safety Data Sheet teaches PVB has a melting point of >110°C (9. Physical and chemical properties). The softening point for a material occurs below the melting or boiling point. Therefore, the softening point of terpineol, PVA, and PVB is below the respectively taught boiling and melting points. This temperature range overlaps with the instantly claimed softening point.), and the paste can be formed in a preform then used for further application ([0042]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Wasulko to use the silver paste of Lu because it reduces the bonding temperature and reduces the need for high applied pressure, making it possible to use existing hybrid microelectronics processing techniques and fabrication equipment, enabling mass manufacturing of such components, achieving denser interconnections since sintering occurs more uniformly throughout the composition (Lu [0003], [0009]) and it achieves effective bonding at lower temperature without the need for extended processing times (Lu [0010]).
It would have also been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to use the material and process of Lu in the attachment process of Wasulko because the material and process of Lu are for attaching devices (Lu [0003], [0011]) and can be used as a preform (Lu [0042]) where the process of Wasulko eliminates the need for the assembler to apply wet adhesive, which can result in improper handling and use and waster of material, and it allows for a means of easily placing the adhesive in the desired locations on the device substrate (Wasulko 2:19-32).
Lu teaches a combined amount of binder and thinner of up to 20% by weight ([0032]), but is silent to the amount of binder and the softening temperature of the binder.
Hendrickson teaches a metallurgical composition that contains a binding agent for use in a compact process (1:6-8) where the binding agent has a softening temperature more preferably below 150°C (8:16-23, 16:22-23, 17:1-4), the metal powders are more preferably at least about 95 wt% of the composition (11:12-16), and the binder is preferably about 0.25 to about 1.5 wt% (20:9-16).
It would have been obvious to one of ordinary skill in the art in the process of Wasulko in view of Lu for the binder to be in an amount of about 0.25 to about 1.5 wt% because concentration of a binding agent within this range results in improved effective bonding between the powder and does not result in poorer green density and strength properties (Hendrickson 20:9-16, 24:15-23). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 53, Wasulko in view of Zhang and Hendrickson teach a binder with a softening point of less than 150°C (Zhang Fig. 4; Hendrickson 8:16-23, 16:22-23, 17:1-4) such as polyesters, polyethylenes, and epoxies (i.e. resins) (Hendrickson 8:20-21, 17:3-4).
Regarding claims 20 and 21, Lu teaches applying a pressure of 1-10 MPa ([0040]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 26, Wasulko is silent to the metal particles being coated or capped.
Lu teaches nanosilver particles used in a paste which includes a dispersant to disperse the silver particles and prevent agglomeration ([0030] and Fig. 1) where the dispersant associates a polar head group with the surface of silver particles by hydrogen bonding or other means and the hydrophobic tail serves to space adjacent particles apart from one another and prevent agglomeration ([0031] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Wasulko to include a dispersant that associates with the silver particles because it spaces apart the particles preventing agglomeration, where agglomeration leads to low solid loading and interconnections with poor electrical, thermal, or mechanical properties (Lu [0031]).
Regarding claims 27 and 28, Wasulko in view of Lu teaches the preferred metal or metal alloy is silver (Wasulko 4:38-62; Lu [0026]-[0030]).
Regarding claim 37, Wasulko teaches a suitable release layer to allow for subsequent detaching of the adhesive (2:35-51, 3:58-68, 4:9-46, 5:44-52, Figs. 5-7 release liner 13a).
Regarding claim 38, Wasulko teaches a silicone release layer (4:9-62).
Regarding claim 39, Wasulko teaches stripping the carrier film from the adhesive (5:32-43 and Fig. 4).
Regarding claim 40, Wasulko is silent to a direct bonded copper (DBC) substrate, silicon wafer substrate, heat spreader, or piezoelectric substrate.
Lu teaches bonding onto a direct bonded copper (DBC) substrate ([0064] and [0081]). 
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to apply the process of Wasulko to a direct bonded copper (DBC) substrate because the process of Wasulko eliminates the need for the assembler to apply wet adhesive, which can result in improper handling and use and waster of material, and it allows for a means of easily placing the adhesive in the desired locations on the device substrate (Wasulko 2:19-32).
Regarding claim 41, Wasulko teaches a polyester resin support film (4:1-8).
Regarding claim 50, Wasulko teaches applying the process to a conventional lead frame (5:44-52, Figs 5-7).
Claims 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either one of Wasulko (US 5,049,434) in view of Lu (US 2009/0162557) and Hendrickson (WO 99/20689) as applied to claim 52 above, and further in view of Joslin (US 4,906,596).
Regarding claims 29 and 30, Wasulko in view of Lu and Hendrickson teaches the paste comprises a dispersant (i.e. functional additive), binder, and thinner where the dispersant includes fatty acids (Lu [0030]) that surround the silver particles (Lu [0031] and Fig. 1), but is silent to the amount of dispersant added.
Joslin teaches an adhesive composition for attaching integrated circuit devices to substrates (1:15-18) comprising a paste with at least 0.2 and no more than about 3% by wt of fatty acid-based surfactant (i.e. a dispersant that is a fatty acid) as a coating on the metal that is based on a fatty acid and is selected form amines of fatty acids (5:63-68 and 6:1-33). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add at least 0.2 and no more than 3% by wt of a dispersant because it provides the paste with suitable dispersion stability while still achieving the necessary burn-out of the organic medium during firing (Joslin 5:63-68 and 6:10-18). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). The amines of fatty acid surfactants of Joslin performs the same function as the fatty acid dispersant of Lu or preventing agglomeration of metal particles by providing a coating (Joslin 5:63-68 and 6:1-33; Lu [0030], [0031], and Fig. 1). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Claims 40 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasulko (US 5,049,434) in view of Lu (US 2009/0162557) and Hendrickson (WO 99/20689) as applied to claim 52 above, and further in view of Sheyon(US 5,030,308).
Regarding claims 40 and 51, Wasulko is silent to the substrate which will subsequently receive one or more components being a silicon wafer.
Sheyon teaches a method of bonding a semiconductor chip to a substrate (1:11-12) using an adhesive is for chip bonding, where chip designates a semiconductor silicon wafer (2:18-68, 3:50-65, 4:38-50, and 5:10-32).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to apply the process of Wasulko to a silicon wafer because it allows for the advantageous dicing of the semiconductor wafer while it is on the adhesive with removal of the adherent adhesive in the tacky state and subsequent placement (Sheyon 1:46-51).
Related Art
Viswanathan (US 2016/0365323)
	Viswanathan teaches a laminating a film to the backside of a wafer by applying a pressure of about 0.5 to 5 MPa at a temperature of about 90 to 180°C ([0041]). Viswanathan does not qualify as prior art.
Sheyon (US 5,030,308)
Sheyon teaches a method of bonding a semiconductor chip to a substrate (1:11-12) comprising adhesive of comprising silver powder (2:6-17 and 3:25-40) that is a curable, conductive die bonding or chip bonding adhesive releasably held on a support film, transferring the adhesive to either a wafer forming the collection of chips or to the chip itself in the intended placement position for the ultimate bonding of a chip to a suitable substrate, where the adhesive is in a tacky, non-viscous state when bonded to the chip that has been partially cured  (2:18-42), then mounting the chip on a suitable substrate and using elevated temperature to change the adhesive to a tacky state so that it wets and bonds the substrate followed by heat curing of the adhesive to finalize the bond (2:43-57), such as taught in Example 2 (3:40-68 and 4:1-15).
Hatada (US 4,494,688)
Hatada teaches a method of connecting metal leads with electrodes of a semiconductor device (1:7-12, 3:49-57) comprising a plate 23 for supporting metal bumps 24 formed by electroplating made of a metal softer than a metal of the leads (3:13-18 and Fig. 2A), pressing the metal leads 22 onto the bumps 24 to obtain strong bonding between the metal lead and the metal bump (3:19-30 and Fig. 2B), separating the metal bumps 24 from the plate 23 (3:31-34 and Fig. 2C), then pressing the bumps bonded to the metal leads above a respective Al electrode to form a semiconductor device where the bumps are pressed and heated to achieve strong bonding (3:35-48 and Figs. 2D and 2E), where the bumps and leads are both metal (3:58-65), the bonding may be made by an adhesive that is thermally decomposable during the bonding of the bump to the electrode (3:66-68, 4:1-3), and the support on which the metal bump is deposited as a metal layer is an insulator or metal substrate such as polyimide, ceramic, glass, copper, aluminum, etc. (4:35-42).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735       



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735